3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 are pending wherein claims 3-16 are currently under examination and claims 1-2 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected steel alloy. Applicant’s election of claims 3-16 was made in the Response filed on July 14, 2022. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Allowable Subject Matter
Claims 3, 5, 7, 9, 11, 13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 3, the prior art fails to disclose or adequately suggest a method of making carburizing bearing steel comprising the steps of smelting raw materials of the carburizing bearing steel to obtain ingots, wherein the steel ingots; homogenizing the steel ingots and then processing them into bars; carburizing, quenching and annealing the bars to obtain the carburizing bearing steel, wherein the steel comprises 0.18 to 0.24 weight percent carbon, 0.4 to 0.6 weight percent chromium, 0.2 to 0.4 weight percent silicon, 0.4 to 0.7 weight percent manganese, 1.6 to 2.2 weight percent nickel, 0.15 to 0.35 weight percent molybdenum, 0.001 to 0.01 weight percent sulfur, 0.001 to 0.015 weight percent phosphorus, 0 to 0.20 weight percent niobium, 0 to 0.20 weight percent vanadium, and the remaining is iron, wherein the bearing steel comprises at least one of niobium and vanadium. Hashimura et al. (‘156) discloses a process for carburizing a substantially similar composition [0016-0031]. However, Hashimura et al. (‘156) does not specify wherein the steel would be carburized, quench and annealed. However, Hashimura et al. (‘156) does not specify smelting raw materials or processing ingots into bars. Therefore, the instant claims would distinguish from Hashimura et al. (‘156). 

Claims 4, 6, 8, 10, 12, 14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 4, the prior art fails to disclose or adequately suggest a method of making carburizing bearing steel comprising the steps of smelting raw materials of the carburizing bearing steel to obtain ingots, wherein the steel ingots; homogenizing the steel ingots and then processing them into bars; carburizing, quenching and annealing the bars to obtain the carburizing bearing steel, wherein the steel comprises 0.18 to 0.24 weight percent carbon, 0.4 to 0.6 weight percent chromium, 0.2 to 0.4 weight percent silicon, 0.4 to 0.7 weight percent manganese, 1.6 to 2.2 weight percent nickel, 0.15 to 0.35 weight percent molybdenum, 0.001 to 0.01 weight percent sulfur, 0.001 to 0.015 weight percent phosphorus, 0 to 0.20 weight percent niobium, 0 to 0.20 weight percent vanadium, and the remaining is iron, wherein the bearing steel comprises at least one of niobium and vanadium, and wherein the total quantity of niobium is less than 0.3 weight percent. Hashimura et al. (‘156) discloses a process for carburizing a substantially similar composition [0016-0031]. However, Hashimura et al. (‘156) does not specify wherein the steel would be carburized, quench and annealed. However, Hashimura et al. (‘156) does not specify smelting raw materials or processing ingots into bars. Therefore, the instant claims would distinguish from Hashimura et al. (‘156). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-3 withdrawn from consideration without traverse. Accordingly, claims 1-3 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759